Citation Nr: 1034379	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-32 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a right knee disorder, to 
include as secondary to a service-connected left ankle 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1999 to March 
2000. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from December 2007 and June 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The Board previously denied this issue in a decision dated in 
March 2009.  Pursuant to a Joint Motion to Remand, the Court of 
Appeals for Veterans Claims (Court) vacated the Board's decision 
in an Order dated in November 2009.  The Court remanded the case 
to the Board for readjudication consistent with the joint motion.  
The case has been returned to the Board for readjudication.  

Initially, the Veteran was represented by a private attorney in 
his claim for disability benefits.  In May 2010, the Veteran 
submitted a VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, in which he appointed 
The American Legion as his new representative.  


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his right 
knee disorder is the result of an injury sustained during active 
duty service.


CONCLUSION OF LAW

The Veteran's musculoligamentous strain of the right knee was 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Legal Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  
38 C.F.R. § 3.303(d).  Arthritis, if manifest to a degree of 10 
percent within one year after separation from active duty, may be 
presumed to have been incurred in service.  38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted where disability 
is proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  




Analysis

The record shows the Veteran claims entitlement to service 
connection for a right knee disability on both a direct and 
secondary basis.  In his September 2007 claim, the Veteran 
asserted that he injured his right knee during a fall in service.  
In a February 2008 notice of disagreement, the Veteran's attorney 
stated that VA should have considered the right knee claim on a 
secondary basis, not just on a direct basis, as it did in its 
December 2007 rating decision.  The RO issued a rating decision 
in June 2008, which addressed the issue of secondary service 
connection.    

Service treatment records show the Veteran sustained an injury to 
his left ankle after falling from a rope during basic training in 
October 1999.  The records do not contain evidence that the 
Veteran sustained a right knee injury or complained of right knee 
pain while in service.  

VAMC records evidence the Veteran's complaints of right knee 
pain.  Specifically, the Veteran reported to VA urgent care in 
January 2008 due to bilateral knee pain.  The Veteran described 
the pain as achy to sharp, centering around the patella.  The 
urgent care examiner noted that both knees were tender to 
palpation around the patella.  X-rays revealed some joint space 
narrowing bilaterally.  A February 2008 physical therapy note 
shows the Veteran complained of bilateral knee pain that had 
occurred for two to three years.  

Also, the record contains medical evidence of a current right 
knee disability.  During a March 2008 VA examination, the Veteran 
was diagnosed with musculoligamentous strain of the right knee.  

The Veteran was afforded a VA orthopedic examination in March 
2008.  In the report, C.J., a certified physicians' assistant, 
described the Veteran's subjective complaints, which included 
swelling upon overuse, pain on the anterior aspect of the right 
knee and strain due to compensating for his left knee.  The 
Veteran reported taking Motrin three times daily for knee pain.  
C.J. noted the Veteran did not need aids for walking.  No 
symptoms of arthritis and no functional limitations on standing 
or walking were found.  Range of motion of the right knee was 
zero to 140 degrees, with pain beginning at 130 degrees and 
ending at 120 degrees.  There was no evidence of crepitation, 
grinding or instability, and there was no decrease in range of 
motion upon repetition.  C.J. confirmed that she had reviewed the 
Veteran's service treatment records, VA records and previous VA 
examination reports.  She opined that the Veteran's right knee 
condition was less likely as not (i.e., less than 50/50 
probability) caused by his service-connected left knee condition.  
She stated that the Veteran's left knee condition was not severe 
or debilitating enough to cause a chronic strain in the right 
knee.  
  
VA provided a separate medical opinion in May 2008.  That opinion 
was based on a review of the VA examination and x-ray findings.  
Again, C.J. opined that the right knee disorder is less likely as 
not (i.e., less than 50/50 probability) caused by or a result of 
the service-connected left ankle disorder.  C.J. determined that 
x-rays showed no evidence of degenerative changes or changes 
consistent with traumatic arthritis.  C.J. found no evidence of 
altered gait or disease considered significant enough to alter 
body mechanics and place excessive strain on the contralateral 
joint.  C.J. opined that, for a lower extremity injury to 
adversely affect and damage contralateral joints, it must be 
severe enough to alter gait, interrupt normal body mechanics or 
cause injury sufficient to damage the contralateral joint.  There 
were no subjective, objective or x-ray findings showing a 
disorder of this severity.    

The evidence shows that the VA examiner reviewed the Veteran's 
medical records and related documents, which enabled her to form 
an opinion on an independent basis.  The examiner also compiled a 
detailed report before offering her opinions.  Accordingly, the 
Board finds her statements regarding the lack of relationship 
between the Veteran's service-connected disorders and his current 
right knee disorder to be probative.  

The Board notes that the record contains one favorable nexus 
statement by a VA physician, found in a February 2008 treatment 
note.  In that note, the physician relayed the medical history as 
described by the Veteran.  The Veteran stated that he injured his 
left ankle and both knees in service when he fell from a height 
on an obstacle course.  He reported bilateral knee pain since 
that time.  Dr. T.J. opined that it appeared as likely as not 
that the Veteran's right knee pain was related to his in-service 
injury.  

Thus, the favorable opinion links the Veteran's current right 
knee pain to the same injury that led to his left ankle being 
service connected.  The VA physician found that the in-service 
injury to the left ankle was broader in scope and as likely as 
not caused a right knee injury as well.  Even though there is no 
documentation of an in-service injury to the right knee, the 
Board cannot reject this positive opinion because of non-
documentation of the right knee injury in service.  To do so 
would violate the rule in Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (the Board cannot determine that a Veteran's 
statements lack credibility merely based on a lack of such 
documentation in the service medical records).  The Board again 
notes that service treatment records document the fact that the 
Veteran sustained a left ankle injury while on active duty, and 
he has consistently maintained that he has had right knee pain 
since that time.  The Veteran is both competent and credible to 
report on the fact that he has experienced pain since this 
injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Given the above, the Board finds the February 2008 
opinion probative because it was based on the Veteran's credible 
medical history.    

The Board has thoroughly reviewed the evidence, including the 
conflicting nexus opinions discussed above.  The objective 
medical evidence is at least in equipoise as to whether service 
connection is warranted for a right knee disorder.  Therefore, 
affording the Veteran the benefit of the doubt, the Board finds 
that service connection is warranted.  U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).    

(CONTINUED ON NEXT PAGE)






ORDER

Service connection for residuals of a right injury is granted.  





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


